Citation Nr: 1202698	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968. 

This case is before the Board of Veterans' Appeals (Board) from a rating decision dated in August 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran testified at a hearing before the undersigned in September 2011.  

A claim to reopen claims for service connection for a kidney disability and posttraumatic stress disorder, a claim for entitlement to an earlier effective date for the grant of service connection for coronary artery disease, and a claim for entitlement to a total disability rating based on individual unemployability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A February 2005 rating decision denied service connection for hypertension.  The Veteran did not appeal that decision.

2.  The additional evidence presented since the February 2005 rating decision that denied service connection for hypertension is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).
2.  New and material evidence has not been presented to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2008 and April 2008.  That correspondence also satisfied the notice requirements for new and material evidence claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions with respect to the claim for service connection for hypertension.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

In a rating decision in February 2005, the RO denied service connection for hypertension.  The Veteran did not file a timely appeal of that rating decision.  Although the RO reopened and denied the claim on the merits an August 2008 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the February 2005 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in February 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 2008 rating decision, the evidence consisted of service medical records, which documented a history of high or low blood pressure on separation from service in September 1968; VA treatment records that documented a diagnosis of hypertension and diabetes mellitus; and a January 2005 VA examination report, which documented a diagnosis of hypertension, not well-controlled, and opinion that in the absence of nephropathy, it was not as likely as not that the Veteran's hypertension was secondary to the diabetes mellitus.  The RO found that there was no evidence of hypertension in service or competent medical evidence that etiologically linked the Veteran's hypertension to service or a service-connected disability, to include diabetes mellitus.  

Evidence added to the record since the time of the last final decision includes VA treatment records that show treatment for hypertension, diabetes mellitus, and chronic kidney disease.  That evidence, while new, is not material because it does not show that the Veteran's hypertension is etiologically linked to service or a service-connected disability, to include diabetes mellitus or coronary artery disease.  Therefore, the evidence does not create a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156 (2011).

Also in the record are statements from the Veteran and the testimony of the Veteran in September 2011, regarding a common etiology between his hypertension and the service-connected diabetes mellitus or coronary artery disease.  Those contentions were considered at the time of the previous final denial.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2011). 

A VA examination report in September 2010, noted onset of hypertension and diabetes mellitus in the 1980s.  The examiner indicated that the Veteran had developed non-proteinuric chronic kidney disease.  The examiner noted that a nephrology consult felt the most likely etiology was vascular disease.  The examiner opined that the Veteran's hypertension was most likely vascular in origin, and was not due to or aggravated by diabetes mellitus or coronary artery disease.  The examiner explained that the most recent MAC was normal and there was no evidence of diabetic nephropathy.  The Board finds that the VA examiner's opinion opposes, rather than supports, the claim, and therefore does not raise reasonable possibility of substantiating the claim and therefore is not new and material.  38 C.F.R. § 3.156 (2011). 

In sum, while the evidence currently shows the Veteran currently suffers from hypertension, the evidence does not show that his hypertension had onset in service nor is there any competent medical evidence showing that his hypertension is caused or aggravated by the service-connected diabetes mellitus or coronary artery disease.  In fact, the competent medical evidence of record is against a finding that the Veteran's hypertension is caused or aggravated by the service-connected disabilities.  Therefore, evidence submitted since the previous denial of the claim does not raise a reasonable possibility of substantiating the claim and therefore the new evidence is not material.  38 C.F.R. § 3.156 (2011).

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection hypertension, to include as secondary to the service-connected diabetes mellitus, is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

As new and material evidence has not been presented, the claim for service connection for hypertension is not reopened, and the appeal is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


